AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                                     (For Offenses Committed On or /\ficr November I, 1987)


                       Abel Sanchez-Paredes                                                 Case Number: 3:20-mj-20322

                                                                                           Lu e C Rodri ue
                                                                                           Defendanl 's Allorney


REGISTRATION NO. 94301298

THE DEFENDANT:                                                                                                                       FEB 11 2020
 IZI pleaded guilty to count(s) 1 of Complaint                                                                                        , ,,    0
                                                                                                                                                  .,. _ .

                                                                                                        · f141
                                          - - - - - - - " - - - - - - -- - - - - ---+-:Sc-O-UJ,,T.:.bI~E-E- 1N<c---
                                                                                                               . U;..,;l~S.vrr~11C+½il·o~-r+.J,.;.C;~\L"'IFl-l-
 •    was found guilty to count(s)                                                  BY                        u · p lY
                                                                                                                                                           ' ()f--RNIA


      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                   1

 D The defendant has been found not guilty on count(s)
                                               - - -- - - - - - -- - - -- - - - -
 •    Count(s)
                  - - - - -- - - - -- - - - - -- -
                                                    dismissed on the motion of the United States.




                               v
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term

                           /     · TIME SERVED                                       • _ _ ____ __ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ __ __ _ _ __ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, February 11 , 2020



Received                 •~ /
              DUSM

                                                                                        UNITED STA TES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                          3 :20-mj-20322
